NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LOUIS RALPH PICART,                             No. 19-16740

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01842-TLN-
                                                DMC
 v.

M. BARRON,                                      MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      California state prisoner Louis Ralph Picart appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive force.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Cano v.

Taylor, 739 F.3d 1214, 1219 (9th Cir. 2014). We reverse and remand.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court granted summary judgment for failure to exhaust

administrative remedies because Picart’s grievance did not provide adequate notice

to the prison of the excessive force incident alleged in the complaint. Picart’s

grievance alleged that in May 2016, defendant Barron pushed him out of the way,

cursed at him, and kicked his shoes such that the shoes struck Picart. In his

complaint, Picart alleged that, in May 2016, Barron assaulted him by kicking his

legs and feet while cursing at him.

      While there are differences between the descriptions of the May 2016

incident in the grievance and the complaint, Picart’s grievance was sufficient to put

the prison on adequate notice of the alleged May 2016 assault, and Picart fully

exhausted the grievance. See Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010)

(reviewing a prior version of the California Code of Regulations, but observing a

grievance exhausts a claim if it “puts the prison on adequate notice of the problem

for which the prisoner seeks redress” as required by the prison’s regulations);

Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009) (determining, when

reviewing a different set of prison procedures, that “[a] grievance . . . need not

contain every fact necessary to prove each element of an eventual legal claim”

since “[t]he primary purpose of a grievance is to alert the prison to a problem and

facilitate its resolution, not to lay groundwork for litigation”).

      Accordingly, we reverse the judgment and remand to the district court for


                                            2                                   19-16740
further proceedings consistent with this disposition.

      REVERSED and REMANDED.




                                          3             19-16740